992 F.2d 1218
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Michelle HINSLEY, Defendant-Appellant.
No. 92-2392.
United States Court of Appeals, Sixth Circuit.
April 30, 1993.

Before RYAN and SUHRHEINRICH, Circuit Judges, and BROWN, Senior Circuit Judge.
PER CURIAM.


1
Defendant Michelle Hinsley appeals the district court's order sentencing her under U.S.S.G. § 7B1.4, p.s., to six months imprisonment for violating the terms of her probation.   The six month sentence exceeded the 0-2 month range of imprisonment available to the district court at the time defendant was originally sentenced for the underlying offense of possessing, and aiding and abetting the possession of, marijuana.   The issue raised on appeal is whether under the guidelines a probation violator may receive a sentence exceeding that available for the underlying offense.   Section 7B1.4, p.s., of the guidelines permits such a result, while defendant contends that the underlying probation revocation statute, 18 U.S.C. § 3565(a), does not.


2
The record indicates that defendant failed to raise this issue in the district court.   Under  United States v. Nagi, 947 F.2d 211, 213 (6th Cir.1991), cert. denied, 112 S.Ct. 2309 (1992), "a defendant must first present the [sentencing] claim in the district court before we can entertain the alleged misapplication of the Guidelines on appeal."   Having failed to object in the district court, defendant cannot raise the issue now.


3
Her sentence is therefore AFFIRMED.